PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CROFTON VENTURES LIMITED              
PARTNERSHIP,
               Plaintiff-Appellant,
                 v.
G&H PARTNERSHIP; HARRY RATRIE;
E. STEWART MITCHELL,
INCORPORATED; DAHLIA RATRIE,                   No. 00-1517
              Defendants-Appellees,
                and
JOHN C. CYPHERS; N. W. GREENWALD
CONCRETE COMPANY; NORMAN
GREENWALD, JR.,
                       Defendants.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                        (CA-96-1378-MJG)

                      Argued: March 2, 2001

                      Decided: July 24, 2001

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed in part, vacated in part, and remanded for further proceed-
ings by published opinion. Judge Niemeyer wrote the opinion, in
which Judge King joined. Judge Michael wrote an opinion dissenting
in part and concurring in part.
2               CROFTON VENTURES v. G&H PARTNERSHIP
                                COUNSEL

ARGUED: Holly Drumheller Butler, Steven Keith Fedder, PIPER,
MARBURY, RUDNICK & WOLFE, L.L.P., Baltimore, Maryland,
for Appellant. Thomas M. Downs, SWIDLER, BERLIN, SHEREFF,
FRIEDMAN, L.L.P., Washington, D.C.; Thomas Mark Lingan, VEN-
ABLE, BAETJER & HOWARD, L.L.P., Baltimore, Maryland, for
Appellees. ON BRIEF: John Chen, Kathleen L. Nooney, PIPER,
MARBURY, RUDNICK & WOLFE, Chicago, Illinois, for Appellant.
Laura A. Ford, SWIDLER, BERLIN, SHEREFF, FRIEDMAN,
L.L.P., Washington, D.C.; Geoffrey R. Garinther, VENABLE,
BAETJER & HOWARD, L.L.P., Baltimore, Maryland, for Appellees.


                                OPINION

NIEMEYER, Circuit Judge:

   After purchasing a 32-acre parcel of land in Anne Arundel County,
Maryland, Crofton Ventures Limited Partnership ("Crofton") discov-
ered that a portion of the parcel had been used as a hazardous waste
dump. After reporting its discovery to the Maryland Department of
the Environment and cleaning up the site, it brought this action under
the Comprehensive Environmental Response, Compensation, and Lia-
bility Act ("CERCLA"), 42 U.S.C. § 9601 et seq., against former
owners and operators of the land to recover its response costs. In
addition to its CERCLA claim, Crofton asserted common law claims
for fraudulent misrepresentation and breach of contract. Following a
bench trial, the district court entered judgment for the defendants on
all counts. Because we conclude, however, that the district court erro-
neously construed the requirements of CERCLA, we vacate its ruling
on that claim and remand. We affirm the court’s remaining rulings.

                                      I

    On April 9, 1987, Crofton1 entered into a contract with G & H Part-
    1
   The contract of sale was actually signed by C & H Properties, a part-
nership, but before closing, it assigned its interest in the property to Crof-
ton, which took title to the property on February 27, 1991.
               CROFTON VENTURES v. G&H PARTNERSHIP                    3
nership, of which Harry and Dahlia Ratrie were partners, (collectively
hereinafter, "Ratrie"), to purchase a parcel of land to be carved from
Ratrie’s 55-acre tract located on Patuxent River Road in Anne Arun-
del County, Maryland. Crofton intended to develop the site for opera-
tion of a vehicle salvage business involving the storing and selling of
motor vehicles that had been declared a total loss. As part of the con-
tract of sale, which the parties amended from time to time, Ratrie rep-
resented:

    To the best of Seller’s knowledge and while the [property]
    was in Seller’s possession, the [property] has not been used
    for hazardous waste disposal, and no party has transported,
    caused to be transported, stored or caused to be stored on the
    [property], in any buildings, containers, on the surface or
    underground, any solid, liquid, semi-solid or gaseous mate-
    rials that would constitute "hazardous wastes" . . . "hazard-
    ous substances" . . . "oil, petroleum products, and their by-
    products" . . . or any substance the presence of which on the
    [property] is prohibited or regulated by any law similar to
    those set forth in this section and that the [property] has not
    been contaminated by any of the aforementioned hazardous
    or toxic wastes or substances[.]"

   In 1991, before closing, Ratrie subdivided the 55-acre tract and, at
closing, conveyed a 32-acre parcel to Crofton pursuant to the April
1987 contract. When Crofton began to develop the site in 1995, it dis-
covered a waste dump on the site that contained a total of 285 fully
or partially buried 55-gallon drums, truck tires, household appliances,
and other similar refuse. Upon testing five of the drums, Crofton
found that four contained a mixture of asphalt and trichloroethylene
("TCE"), a common solvent known to be carcinogenic and constitut-
ing a hazardous substance under federal and state environmental laws.
Crofton reported its finding to the Maryland Department of the Envi-
ronment and, thereafter, under the Department’s supervision, cleaned
up the site.

  In the process of cleaning up the site, Crofton found a few corru-
gated drums of World War II vintage. The remainder of the drums,
however, were of a type manufactured during the period "in [the] late
’70s through the ’80s and to today." They were discovered in a broad
4              CROFTON VENTURES v. G&H PARTNERSHIP
array of disrepair, described variously as "rusted," "crushed," "split
open," "leaking," and "broken." Two hundred forty-six of these drums
contained observable asphalt, and most smelled of TCE. Two sets of
10 drums containing asphalt were sampled and tested to determine
whether they contained hazardous substances, and the tests from each
of the two composite samples indicated high concentrations of TCE.
"High levels" of TCE were also found in the soil and groundwater at
the site.

   After cleaning up the site, Crofton commenced this action under
CERCLA to recover all or part of its cleanup costs. It also alleged
state common law counts for fraudulent misrepresentation and breach
of warranty.

   The evidence at trial established that the 55-acre tract had been
used from the 1930s to 1977 by its owner Alan E. Barton and various
tenants for the production of hot-mix asphalt, ready-mix concrete, and
sand and gravel. After Barton’s death, the tract was conveyed to E.
Stewart Mitchell, Inc. ("Mitchell"), a Maryland corporation, which
owned it until 1985. Mitchell operated an asphalt plant on the tract
during the early part of that period — from 1977-1980 — and thereaf-
ter sold the business to Ratrie, leasing to him the property with an
option to purchase. In 1985, Ratrie exercised the option and bought
the tract from Mitchell. Ratrie subsequently leased it to an operator
who continued to produce asphalt on the tract. Both Mitchell and
Ratrie concede that, as defined by CERCLA, they were owners during
the relevant periods, 1977-85 and 1985-1991, respectively, and that
Mitchell was an operator from 1977-1980.

   The evidence in the record indicates that TCE was used at the site
beginning in 1979, when Mitchell began using TCE in testing hot-mix
asphalt as required by the State of Maryland. In 1980, when Mitchell
ceased operating the plant and leased the property to Ratrie, Ratrie
continued to produce asphalt at the site and test it in the same manner.
From 1979 until the late 1980s, waste material from asphalt testing
on the site — consisting of a mixture of liquid asphalt, aggregates,
and TCE — was placed in 55-gallon drums of the type found at the
site by Crofton. No evidence could be uncovered, however, as to how
Mitchell or Ratrie, or indeed the State of Maryland, disposed of those
               CROFTON VENTURES v. G&H PARTNERSHIP                     5
waste-filled drums. Mitchell retained no records of the drums’ dispo-
sition, and no witness recalled how the drums were disposed of.

   Upon Crofton’s purchase of the site in 1991, no further operations
were conducted there, and it remained unused until Crofton began its
development of the property in 1995, at which time Crofton discov-
ered the hazardous waste.

   Following a four-day bench trial, the district court made findings
of fact, upon which it entered judgment dismissing all of the claims
with prejudice, concluding generally that Crofton had failed to meet
its burden of proof on each of the three counts. On Crofton’s CER-
CLA claim, the district court found that hazardous wastes had been
released on the site, causing Crofton to incur response costs. It con-
cluded, however, that the evidence failed to establish that either
Mitchell or Ratrie "placed any TCE on the Site." The court observed
that if Crofton "could so prove, [Mitchell] would be a responsible per-
son from 1981 to 1985 and [Ratrie] would be a responsible person
starting in 1985." The district court acknowledged that prior to 1995,
when Crofton discovered the partially buried drums, "one or more
persons . . . placed TCE on the Site." But the court stated that the dis-
positive question was "whether [Crofton] has proven that some, if not
all, of the drums containing TCE were placed on the Site by the
[defendants] from 1977 on." And it repeated that statement of the
issue in its discussion: "The question before this Court is whether the
Court can find, by a preponderance of the evidence, that the [defen-
dants] dumped their TCE waste on the Site." The court then summa-
rized its findings, concluding that Crofton "has presented no direct
evidence of dumping by the [defendants], the alleged perpetrators."
(Emphasis added). Acknowledging that Crofton could also satisfy its
burden through circumstantial evidence, the court concluded that the
circumstantial evidence was likewise insufficient:

    [Crofton] has, at most, presented evidence to raise a mere
    suspicion that the [defendants] (or one of them) might be
    responsible for placing some drums containing TCE at some
    improper location. [Crofton] has not proven by a preponder-
    ance of the evidence that the [defendants] placed any TCE
    on the Site.
6               CROFTON VENTURES v. G&H PARTNERSHIP
   On the fraud claim, the court found that Crofton failed to prove that
Ratrie knew that hazardous waste was buried on the property when
he represented in the contract of sale that it was not. And on the
breach of contract claim based on Ratrie’s express warranty that "to
the best of [his] knowledge," the site had not been used for waste dis-
posal, the court likewise found that Ratrie did not have knowledge of
any hazardous waste disposal and therefore did not breach that
express warranty.

  Crofton filed this appeal, which challenges the legal and factual
bases for the court’s findings on the CERCLA claim and the factual
bases for its findings on the state common law claims.

                                    II

   Crofton brought its CERCLA claim for contribution under 42
U.S.C. § 9613(f), which authorizes a suit in contribution against "any
other person who is liable or potentially liable under section 9607(a)"
for response costs. It asserts that Mitchell and Ratrie are liable under
§ 9607(a) for response costs because they were owners or operators
of a site during the time when hazardous waste was "disposed of" at
the site. They argue that under CERCLA, the term "disposed of" is
a term of art that results in liability for defendants if they owned or
operated the property at a time that the TCE was actually placed on
the site or when TCE leaked into the soil at the site. Crofton contends
that the district court erred in requiring it to prove that the defendants
"dumped their TCE waste on the Site" during the period that they
were owners or operators. It also contends that the district court
clearly erred in making factual findings about the size and location of
the area in which the 55-gallon drums were found, the date when the
drums were buried, and the source of the drums containing the TCE
waste.

   We address Crofton’s argument by first looking at the nature of its
claim under CERCLA and the elements that Crofton must prove.
CERCLA was enacted to address "the increasing environmental and
health problems associated with inactive hazardous waste sites. The
statute encourages private cleanup of such hazards by providing a
cause of action for recovery of costs incurred in responding to a
‘release’ of hazardous substances at any ‘facility.’" Nurad, Inc. v.
                  CROFTON VENTURES v. G&H PARTNERSHIP                         7
William E. Hooper & Sons, 966 F.2d 837, 841 (4th Cir. 1992). The
Act imposes broad and strict liability for the costs of cleaning up haz-
ardous waste sites without regard to whether the persons assigned lia-
bility under the Act placed the waste material on the site or had
knowledge of the waste materials’ presence. See United States v.
Monsanto Co., 858 F.2d 160, 168 (4th Cir. 1988); New York v. Shore
Realty Corp., 759 F.2d 1032, 1042 (2d Cir. 1985).

   Section 9607(a), which defines the scope of liability, provides that
in connection with a facility "from which there is a release, or threat-
ened release which causes the incurrence of response costs, of a haz-
ardous substance," four classes of persons are liable for the response
costs, two of which are relevant here:

      (1) the owner and operator of a vessel or a facility, [and]

      (2) any person who at the time of disposal of any hazardous
      substance owned or operated any facility at which such haz-
      ardous substances were disposed of.

42 U.S.C. § 9607(a)(1), (2).2 Subsection (a)(1) thus imposes liability
  2
   The relevant portions of 42 U.S.C. § 9607(a) provide:
         Notwithstanding any other provision or rule of law, and sub-
      ject only to the defenses set forth in subsection (b) of this section
      —
          (1) the owner and operator of a vessel or a facility,
          (2) any persons who at the time of disposal of any hazardous
          substance owned or operated any facility at which such haz-
          ardous substances were disposed of,
                                     ***
      from which there is a release, or a threatened release which
      causes the incurrence of response costs, of a hazardous sub-
      stance, shall be liable for —
                                     ***
          (B) any other necessary costs of response incurred by any
          other person consistent with the national contingency plan.
8              CROFTON VENTURES v. G&H PARTNERSHIP
on current owners and operators of a facility, such as Crofton, and
subsection (a)(2) imposes liability on any previous owners or opera-
tors of the facility if they were owners or operators at the time of "dis-
posal." "Disposal" is defined broadly to include the "discharge,"
"leaking," or "placing of any solid waste or hazardous waste into or
on any land or water so that such solid waste or hazardous waste or
any constituent thereof may enter the environment." 42 U.S.C.
§ 9601(29) (incorporating definition from 42 U.S.C. § 6903(3)). Thus,
under subsection (a)(2), any owner or operator is liable if he was an
owner or operator at the time when hazardous waste was either placed
on the site or leaked into the environment from a source on the site,
whether or not such owner or operator was the cause of the disposal
or, indeed, even had knowledge of it. See Monsanto, 858 F.2d at 168
(holding that under 42 U.S.C. § 9607(a)(2), ownership of a facility at
the time when hazardous substances were deposited is sufficient to
trigger liability regardless of the owners’ degree of participation in the
disposal); Shore Realty, 759 F.2d at 1044 ("Prior owners and opera-
tors are liable only if they owned or operated the facility ‘at the time
of disposal of any hazardous substance’").

   In sum, to recover contribution under CERCLA for response costs,
as authorized by 42 U.S.C. § 9613(f), a plaintiff must establish: (1)
that it incurred costs as a person liable under § 9607(a) in the
response to a "release" or "threatened release"; (2) that the response
was "consistent with the national contingency plan"; (3) that the
defendant was a person liable for response costs under § 9607(a)(1)-
(4); (4) that the defendant, if asserted to be a person covered by sub-
section (a)(2), as Crofton asserts in this case, was an owner or opera-
tor of a facility or site at the time that the hazardous waste was
dumped at the site or when it leaked into the environment there; and
(5) that the costs incurred by the plaintiff were "necessary" to the
response. Necessary costs are defined to include interest. Once a

                                  ***
    The amounts recoverable in an action under this section shall
    include interest on the amounts recoverable under subparagraphs
    (A) through (D).
                                  ***
                CROFTON VENTURES v. G&H PARTNERSHIP                         9
plaintiff proves these elements, the defendant may avoid liability only
by proving an affirmative defense provided in § 9607(b).

   In this case, the district court found that Crofton incurred costs in
response to a release as a person liable under 9607(a)(1). It did not,
however, decide whether the response was consistent with the
national contingency plan because it concluded that Crofton failed to
prove that the defendants were persons liable for the response costs
under § 9607(a)(2). Accordingly, we must determine whether, when
the correct legal standard is applied, Crofton could recover under
CERCLA. Reduced to the context of the evidence presented, we must
determine whether, during the period when Mitchell or Ratrie owned
or operated the site in question, evidence was sufficient to show that
TCE was dumped at the site or that TCE leaked from the drums at
the site into the environment. We believe there is ample evidence to
establish both bases of liability in this case and that the district court
overlooked this evidence because it misconstrued the requirements for
establishing liability under CERCLA.3
                                                   (Text continued on page 11)

   3
     Contrary to the suggestion of our dissenting colleague, a review of the
complete record does not disclose that Crofton advanced a new theory
of liability for the first time at the end of closing argument. The "bomb-
shell" that counsel for Crofton "dropped" was their advice to the district
court that the court was reading CERCLA too narrowly, failing to recog-
nize that "disposal" includes "leaking." See 42 U.S.C. § 9601(29). And
while counsel acknowledged that their attempt to prove the defendants’
actual dumping would present a stronger case for Crofton, they argued
that Crofton could meet its burden of establishing liability under CER-
CLA simply by showing that hazardous wastes "leaked" into the land
while owned by the defendant. But this was not a new theory; it was
rather a lesser included burden of proof.
  Crofton stated its theory of liability in its complaint, alleging as one
basis of CERCLA liability as to all of the defendants that each was either
an owner or operator "of the Property at the time hazardous substances
were released and disposed of on the Property." It also alleged that some
of the defendants actually dumped hazardous wastes on the site.
  When counsel sought, during closing argument, to argue strict liability
based solely on ownership, the court directed counsel to argue how Crof-
ton had proved actual dumping by the defendants. The court stated that
Crofton had "to prove precisely who was the responsible person." When
10                CROFTON VENTURES v. G&H PARTNERSHIP
counsel for Crofton branded as immaterial the ownership of the property
and its operation by Ratrie and Mitchell, the court said, "I am afraid we
are going to get unfocused . . . we are jumbling it together." Counsel for
Crofton stated:
     Well, the problem with separating it, and I understand the
     Court’s concern is that there is liability because of ownership
     and owner liability because of operation, and for the period
     between the early 1980 to 1985 Mitchell owned and Ratrie oper-
     ated and so by its nature it jumbles.
The court then redirected the argument, "No, it doesn’t jumble because
of the first question from a factual point of view, who put the TCE there
and then we’ll worry who owned the property."
   After the parties conceded that TCE had been dumped at the site, the
court stated, "what’s material is what was there, there was some TCE
there, and we are trying to find out who put it there." As counsel for
Crofton attempted to demonstrate its proof of actual disposal through cir-
cumstantial evidence, the court rejected the evidence as inadequate and
stated, "[T]he sugar fairy didn’t put it there. Somebody put it there, and
it wasn’t [Crofton]." As his final statement on the issue to the court,
counsel for Crofton argued,
     The proposition we are now talking about is whether TCE con-
     taining drums were put on the dump site between ’77 and ’88
     with, I guess an understanding, my understanding that the evi-
     dence is that there was no — once the still came in — but I don’t
     think that is important.
   In a subsequent exchange with counsel for Mitchell, the court reaf-
firmed its limited interpretation of CERCLA, as follows:
     The court:    But it would be reasonable to surmise, again at least
                   50, 60 drums had TCE based on that. What’s the
                   difference if it was one drum. The point is, did you
                   put it there?
  Counsel for Mitchell:      There is no evidence that we put it there.
  The court:      That is the whole point. That is why we are here.
  As its last point, counsel for Crofton argued more specifically that the
law does not require "active disposal" but permits liability upon the
establishment of "passive disposal." Counsel for Crofton stated:
                CROFTON VENTURES v. G&H PARTNERSHIP                       11
   The uncontroverted evidence shows that TCE was routinely used
at the site beginning in 1979. Indeed, there is no evidence that it had
been used at the site prior to that date. TCE was used to test asphalt
at the site by Mitchell, by Ratrie, or by the State of Maryland, but,
for purposes of establishing liability, it is immaterial who conducted
the testing or used the TCE at the site. The uncontroverted evidence
also established that a waste mixture of asphalt and TCE was, during
the period from 1979 through the late 1980s, placed in 55-gallon
drums at the site. Despite efforts to discover the fate of these drums,
however, none of the owners or operators can account for what hap-
pened to the drums, and all records relating to this issue have some-
how become unavailable. But the drums found at the site, filled with
a mixture of asphalt and TCE, were of a type that were manufactured
in the late 1970s and 1980s, and not before. When the drums were
found in 1995, they were in a state of gross disrepair, evidencing a
long period during which their contents were leaking into the environ-

    Section 107 focuses liability not only for active involvement in
    dumping or placing of hazardous waste facility but for the own-
    ership of the facility at the time hazardous waste was spilling or
    leaking.
Believing this to be a new theory, the court asked why the parties went
into the issue of who disposed of the drums and why hadn’t counsel for
Crofton mentioned this theory before. Counsel for Crofton said that it
gave notice of its theory in the complaint.
   The "bombshell" to which my dissenting colleague refers was bringing
the realization to the court that the statute’s definition of "disposal" was
broader than active dumping and included leaking. The court’s misper-
ception of the statute’s scope was clearly revealed much earlier when the
court stated to the parties that Crofton itself was not a responsible party
under CERCLA. "[I]f you are telling me that [Crofton] gets any respon-
sibility in this world for those drums being there, then you are crazy."
Yet, counsel for Crofton conceded that as owner of the property it had
liability, a prerequisite to seeking contribution. Indeed, counsel for Ratrie
agreed, arguing, "Mr. Horisk [of Crofton] testified that he understands
that he is a liable party or potentially responsible party under CERCLA
as an owner of the property."
 Thus, any unfairness resulted from the limited interpretation of CER-
CLA, not from a change of theory.
12             CROFTON VENTURES v. G&H PARTNERSHIP
ment at the site. Finally, the evidence was uncontroverted that TCE
was found in the soil and in the groundwater at the site.

   We believe that these facts, which are relevant to the appropriate
legal standard for liability under the Act, would easily permit a fact-
finder to conclude either (1) that TCE was placed on the site after
1977 or (2) that during the period after 1977, whether the drums were
placed on the site before or after 1977, the drums’ contents, including
TCE, began to leak into the environment at the site and continuously
leaked into the environment until cleaned up. Either conclusion would
support liability of an owner or operator of the site from 1977 until
1995. It is irrelevant under the Act that Crofton could not prove who
actually dumped the TCE at the site or whether any owner or operator
had knowledge of the dumping or leaking during the relevant period.
As we have pointed out, liability under the Act is strict and does not
require that either of these elements be shown. See Nurad, 966 F.2d
at 841.

   The district court appears to have assumed otherwise, erroneously
adding elements for establishing liability under the Act by requiring
Crofton to show that the defendants themselves actively dumped the
TCE at the site or otherwise were involved in the dumping. And relat-
edly, the court erroneously construed the term "disposal," as used in
the Act, too narrowly. The court repeatedly used language in its opin-
ion suggesting that it limited "disposal" to active conduct of the
defendants. Thus, the district court said that "[t]o establish the CER-
CLA claims, Plaintiff must prove that [the defendants] placed TCE on
the site." (Emphasis added). After discussing Crofton’s claim, the
court stated that "the case turns on whether the Plaintiff can prove if,
and when, the operators of the asphalt plant on the . . . Site . . .
dumped TCE on the Site." (Emphasis added). The court again stated,
after concluding that someone placed TCE on the site prior to 1995,
that "the question before the Court is whether the Plaintiff has proven
that some . . . of the drums containing TCE were placed on the Site
by the [defendants] from 1979 on." (Emphasis added). In concluding
that Crofton did not make the showing demanded by the court, the
court stated that Crofton "has not proven by a preponderance of the
evidence that the [defendants] . . . placed any TCE on the Site." The
court then repeated the issue as it understood it: "The question before
this Court is whether the Court can find, by a preponderance of the
               CROFTON VENTURES v. G&H PARTNERSHIP                    13
evidence, that the [defendants] dumped their TCE wastes on the Site."
(Emphasis added). The district court did not appear to countenance
the possibility that the drums were buried on the site at the behest of
some unknown third party, although there is evidence in the record
supporting precisely such a possibility. Of course, given the court’s
apparent belief that a conclusion that a third party was responsible for
dumping of TCE would have been insufficient to impose liability
upon the defendants, it is understandable that the court failed to take
this possibility into account when it analyzed the evidence.

   The district court thus made two legal errors. First, it believed that
liability could not attach under § 9607(a) unless Crofton showed that
the defendants placed or dumped TCE on the site. Second, the district
court apparently believed that the defendants could not be liable for
Crofton’s response costs absent evidence linking the TCE used by the
defendants and the TCE that was buried in the drums at the site.
These legal assumptions overlooked the strict liability imposed by the
Act for any owner or operator of land at which hazardous waste is in
fact leaking into the environment. While "disposal" includes activities
such as "dumping," it also encompasses "spilling" and "leaking . . .
of any . . . hazardous waste into or on any land or water so that such
. . . hazardous waste . . . may enter the environment." 42 U.S.C.
§ 9601(29) (incorporating the definition from 42 U.S.C. § 6903(3)).
Given the breadth of the statutory definition of "disposal," the district
court must be able to conclude that the buried drums did not leak
between 1977 and 1991, regardless of when they were buried, to
make a finding that the owners and operators during that period were
not liable under § 9607(a)(2).

  Because the district court did not reach other elements of liability
and did not address the defendants’ affirmative defenses asserted
under 42 U.S.C. § 9607(b), we vacate the court’s ruling on the CER-
CLA count and remand for further proceedings.

                                   III

   Crofton’s challenge to the district court’s factual findings on its
common law claims are based on the district court’s findings of fact
that the defendants did not have knowledge of the existence of the
hazardous waste at the site. We have reviewed the record carefully
14             CROFTON VENTURES v. G&H PARTNERSHIP
and do not find the district court’s factual findings in this regard
clearly erroneous. Accordingly, we affirm the district court’s rulings
with respect to Crofton’s claims for fraudulent misrepresentation and
breach of contract.

                         AFFIRMED IN PART, VACATED IN PART,

               AND REMANDED FOR FURTHER PROCEEDINGS

MICHAEL, Circuit Judge, dissenting in part and concurring in part:

   In a four-day trial that was fair to both sides, the defendants suc-
cessfully defended the case Crofton asserted against them, which
included a CERCLA claim that they dumped drums contaminated
with TCE on a parcel of land in Anne Arundel County, Maryland.
The majority nevertheless concludes that a remand of the CERCLA
claim is necessary because the district judge did not understand the
bases of liability under the Act and therefore failed to assess the evi-
dence properly in making his factual findings. I respectfully disagree.
While the evidence was being presented at trial, Crofton’s theory was
that the defendants dumped the TCE-filled drums on the site during
the time they owned or operated it. During closing arguments, how-
ever, Crofton attempted to raise a new theory of liability based on
passive disposal, that is, the leaking of TCE. I agree with the district
judge’s refusal to indulge this belated change in theory because of the
prejudice to the defendants, who had defended a different case. In
focusing on the case that was actually tried, the judge concluded that
Crofton failed to prove by a preponderance of the evidence that con-
taminated drums were placed on the site during the time the defen-
dants were responsible. This finding was not clearly erroneous. I
would therefore affirm the judgment in favor of the defendants.

                                   I.

   The remand ordered by the majority gives Crofton the chance to
have its case reconsidered under a new (and perhaps less burdensome)
theory, that TCE leaked from the drums during the time that the
defendants owned or operated the site. This is fundamentally unfair
because Crofton waived the passive disposal theory of liability by
failing to raise it until closing argument in a five-day trial.
               CROFTON VENTURES v. G&H PARTNERSHIP                        15
   In an extended closing argument session, Crofton’s lawyers spent
most of their time trying to convince the district judge that the defen-
dants were responsible for dumping the drums found at the site. Then,
at the very end, one of Crofton’s lawyers said, "I want to take a step
back . . . and kind of drop a bomb shell on this Court." He explained
that he wanted to include the passive disposal (or leaking) theory of
liability in his argument. The defendants’ lawyer objected to the intro-
duction of this theory, saying that Crofton had not based its case on
passive disposal. The defense pointed out, for example, that there had
been "[n]o discovery about passive disposal. . . . If there had been, we
would have had lots of testimony on it." The district judge, who was
immediately concerned because the defendants had no notice of the
passive disposal theory, said:

    It is a little bit strange here, this [passive disposal] concept
    for the first time in final argument. Why did we go through
    four days of testimony without hearing about it? I don’t
    understand. . . . Why didn’t you mention this before? . . . It
    would [be] nice if they [defendants] knew what they were
    trying — if they really knew they were going to try that
    issue.

The judge nevertheless allowed Crofton’s lawyer to attempt to iden-
tify evidence of leaking. In the end, however, the judge returned to
the notice problem:

    I cannot believe in final argument you are going to be able
    to change this case from what everybody tried it to some-
    thing that nobody tried. . . . I am sorry. It is absolutely not
    the slightest notice that this [passive disposal] was going to
    be tried. . . . It is not an additional argument. It is a totally
    different case than what they [defendants] thought they were
    trying. You look at the pretrial order. You don’t see the
    slightest reference to this. . . . I got to tell you I didn’t have
    to listen to all that stuff I heard for the last three years. It is
    a totally different case. Secondly, it wasn’t even raised in
    argument with regard to liability; so let’s proceed. I cannot
    allow you to amend the pleadings and do this at this time.
    This is unconsci[o]nable; unconsci[o]nable. Uncons-
    ci[o]nable. I can’t do it.
16              CROFTON VENTURES v. G&H PARTNERSHIP
It was thus clear to the trial judge that leaking was never an issue in
the case. The record supports the judge’s understanding. The passive
disposal theory did not surface in discovery or in any other pretrial
proceeding. And most important, at trial Crofton did not indicate dur-
ing opening argument or at any other time before the close of evi-
dence that it intended to base liability on leaking.

   I agree with the majority that a number of events or acts can consti-
tute "disposal" for purposes of CERCLA liability. This, however,
does not excuse a plaintiff from giving a defendant notice of the par-
ticular theory or theories of disposal being pressed in a given case.1
CERCLA provides that "any person who at the time of disposal of
any hazardous substance owned or operated any facility at which such
hazardous substances were disposed of" is liable for cleanup costs and
other damages. 42 U.S.C. § 9607(a)(2). The term "disposal" means:

      the discharge, deposit, injection, dumping, spilling, leaking,
      or placing of any solid waste or hazardous waste into or on
      any land or water so that such solid waste or hazardous
      waste or any constituent thereof may enter the environment
  1
    I respectfully disagree with the majority’s assertion that the "bomb-
shell" Crofton "dropped" in closing argument did not signal a new theory
but rather was "advice to the district court that the court was reading
CERCLA too narrowly." Ante at 9 n.3. Crofton was advancing a new
theory, and the district judge did not misunderstand the law. As the judge
recognized, "If any of the liquid leaks out, any of the TCE leaked out of
the drum before [Crofton] moved it, that there would have been passive
disposal." Thus, he did not read CERCLA too narrowly. The judge’s ulti-
mate rejection of the passive disposal or leaking theory rested on Crof-
ton’s delay in introducing the specific theory. In response to the judge’s
inquiry about why Crofton had never before mentioned leaking, its law-
yer said only that the complaint, which used the general statutory term
"disposed of," was sufficient. The general language in the complaint,
however, did not excuse Crofton from giving the defendants and the
court reasonable notice as to which of the several statutory definitions of
"disposal" it was basing its case upon. Leaking is not a "lesser included
burden of proof," as the majority suggests, ante at 9 n.3, but a separate
ground for liability. It might be easier to prove leaking than dumping in
some cases, but the defendant is still entitled to know whether the plain-
tiff’s theory of the case includes leaking.
               CROFTON VENTURES v. G&H PARTNERSHIP                   17
    or be emitted into the air or discharged into any waters,
    including ground waters.

42 U.S.C. § 6903(3). Different cases present different grounds for dis-
posal liability. Not every case involves facts suggesting both active
disposal (for example, dumping or placing) and passive disposal (for
example, leaking or spilling). See, e.g., Kaiser Aluminum & Chem.
Corp. v. Catellus Dev. Corp., 976 F.2d 1338, 1342 & n.7 (9th Cir.
1992) (declining to consider the question of passive migration
because plaintiff alleged active disposal, specifically, that defendant
excavated contaminated soil and spread it over a clean part of the
property); Nurad, Inc. v. William E. Hooper & Sons Co., 966 F.2d
837, 844-46 (4th Cir. 1992) (holding individual defendant liable
because hazardous substances were leaking from tanks during the
time that he owned the property, even though he did not handle the
tanks). Crofton chose to frame and try its case as one involving active
disposal only. The defendants responded accordingly. They did not
pursue discovery on the issue of leaking, nor did they present evi-
dence at trial to rebut a theory of leaking. This was not an oversight
by the defendants, who legitimately believed that they were only fac-
ing a charge of active disposal. Crofton should not be permitted to
argue now that this is a passive disposal case requiring only a show-
ing that the TCE leaked into the environment during the time of the
defendants’ ownership or operation. Indeed, it is unprecedented to
allow Crofton to make such a prejudicial change in its theory — in
its own words, to "drop a bomb shell" — at this late stage. See, e.g.,
Savarin Corp. v. Nat’l Bank of Pak., 447 F.2d 727, 732 (2d Cir.
1971). The district judge was correct to conclude that Crofton waived
the passive disposal theory of liability.

   Moreover, the district judge was correct in his observation (during
closing argument) that there was insufficient evidence to establish
that TCE leaked from the drums during the time the defendants would
have been responsible. Crofton points to the drum log and groundwa-
ter test results for evidence of leaking. See Br. of Appellant at 26;
Reply Br. of Appellant at 6. The drum log describes drums in various
states of damage or deterioration, including crushed, split, or leaking.
The log, however, revealed only what was seen. The log was not
based on any scientific analysis. Furthermore, because the log was
prepared at the time of the cleanup in 1995, it does not address
18              CROFTON VENTURES v. G&H PARTNERSHIP
whether any leakage occurred earlier when the defendants owned or
operated the site. The groundwater test results do show TCE contami-
nation, but the testing was conducted after the drums had been
removed. Tr. 328-29. The expert reports indicate that Crofton had not
done any soil or groundwater sampling before the cleanup. See Expert
Report of Bruce Monteith, Pl.’s Ex. 35-A, at 6-7; Expert Report of
Joseph P. Lewandowski, Def. G&H’s Ex. 39, at 5, 10. In addition, the
groundwater test results are irrelevant to the issue of leaking. That
evidence was introduced for the sole purpose of proving that the drum
removal complied with the National Contingency Plan (NCP), an
issue that the district judge never reached. Before Crofton’s expert
testified as to the groundwater test results, the judge ruled that the evi-
dence could only be used to prove compliance with the NCP. Tr. 327,
329-30. All of this reveals that even if the issue of leaking is consid-
ered, the evidence, as the district judge recognized, is not sufficient
to establish that the defendants are liable for passive disposal.

                                    II.

   It is beside the point to say, as the majority does, that the facts pre-
sented by Crofton "easily permit a factfinder to conclude" that TCE
was placed on the site when defendants owned or operated it. Ante at
12. The record reveals that the district judge understood the bases of
liability under CERCLA and that he made factual findings that were
keyed to the case presented and the liability standards spelled out in
the Act. We review factual findings for clear error. See Fed. R. Civ.
P. 52(a) ("Findings of fact . . . shall not be set aside unless clearly
erroneous, and due regard shall be given to the opportunity of the trial
court to judge of the credibility of the witnesses."). The district
court’s factual findings are not clearly erroneous.

   The majority contends that the district judge erred because he
required "Crofton to show that the defendants themselves actively
dumped the TCE at the site or otherwise were involved in the dump-
ing." Ante at 12. Although the district judge focused on whether Crof-
ton proved that the defendants dumped the TCE on the site, this does
not mean that the judge misunderstood the law. The judge was merely
analyzing the case according to Crofton’s theory, specifically, that the
defendants had produced the TCE and then illegally dumped it on
another part of their property after 1977. See R. vol. 9 at 51 (closing
                CROFTON VENTURES v. G&H PARTNERSHIP                     19
argument by Crofton’s lawyer) ("We believe [the drums] all came
from the asphalt plant that was constructed by Mr. Mitchell in 1977
. . . .").2 Based on the case that Crofton presented, the judge framed
the "central question" as "whether Plaintiff has proved the alleged
dumping in the post 1976 period." J.A. 826. See also J.A. 825 n.14
("[A]s discussed herein, the Court concludes that Plaintiff has failed
to prove that there was any TCE dumping on the Site after 1977
. . . ."). The judge rejected some of the evidence because it did not
shed light on when the dumping occurred. See J.A. 833 ("[I]t would
be more likely that drum dumping took place prior to 1977, while the
dump site area was denuded from strip mining, rather than later, close
to 1984, after the vegetation had regrown."); J.A. 834 ("The presence
of [the fully corrugated] drums indicates that the dumping (at least of
  2
    The trial judge’s comments that the majority includes in its footnote
3 did not result from any "limited interpretation of CERCLA." Ante at
11 n.3. Rather, they were made in reference to Crofton’s theory that the
defendants themselves placed the contaminated drums on the site. See R.
vol. 9 at 7 (closing argument by Crofton’s lawyer) ("[M]y argument it
would be what’s in the drums, who put them there, who knew about it
and who cleaned it up."); R. vol. 9 at 93-94 (judge’s statement during
closing argument) ("[Crofton’s lawyer] just went through a long list
which said it is evidence from which I should find that you [defendants]
put it there."). Notwithstanding Crofton’s theory, the judge recognized
that Crofton could prove an active disposal case by showing that some
person, not just the defendants, placed the contaminated drums on the
site while the defendants owned or operated it. As a result, the judge
focused his analysis on the timing of the dumping. See, e.g., R. vol. 9 at
11 ("Why don’t we start with the proof that it was put there between ’77
and ’88 . . . .").
   According to the majority, the judge’s comment that Crofton had no
"responsibility" reveals the "court’s misperception of the statute’s
scope." Ante at 11 n.3. The majority, I believe, has misconstrued the
judge’s statement. It is true that as the current landowner Crofton is lia-
ble for cleanup costs under CERCLA. 42 U.S.C. § 9607(a)(1). But the
judge was not referring to this technical statutory meaning. Instead, he
was using the ordinary meaning of "responsibility." See R. vol. 9 at 4-5
("[Crofton] is innocent as I use the term. That may not be precisely the
right word when you get down to it."). In fact, the judge’s ruling against
Crofton even though he considered Crofton "innocent" shows that the
judge understood CERCLA’s strict liability scheme.
20             CROFTON VENTURES v. G&H PARTNERSHIP
these drums) took place a long, long time ago."); J.A. 835 ("[I]t would
have been simple, yet potentially significant, to have preserved evi-
dence of . . . the vintage of the tires.").

   In a 31-page opinion the district judge explained in detail why he
concluded that Crofton did not prove its active disposal case by a pre-
ponderance of the evidence. The first problem was "the absence of
reliable proof of the location and size of the dump site." One of Crof-
ton’s assertions was that before 1977 heavy vegetation surrounding
the dump site prevented trucks from driving to the site and unloading
the drums, but that by 1984 the area was cleared and easily accessible.
This, according to Crofton, allowed the inference that the drum dump-
ing took place after 1977. But there was confusion in Crofton’s case
about the location of the site. Crofton’s expert on aerial photographs
placed the dump site at a location on the 1984 aerial photograph that
was different from the location he identified on the 1968 and 1977
photographs. See R. vol. 8, ex. 3B-3D. Because of this confusion, the
judge concluded that Crofton’s "argument [that the dumping took
place after 1977] based upon the alleged progressive changes in the
dump site [from heavily vegetated to cleared] totally lacked an evi-
dentiary foundation." The second problem was that much of the evi-
dence that would have established the timing of the dumping either
was not fully analyzed or was lost during the cleanup process. Crofton
failed to present an expert analysis on the degradation of the drums
and failed to specify how many drums were fully corrugated (in use
in the 1930s and 1940s) and how many were semi-corrugated (in use
later). Crofton likewise did not preserve evidence removed from the
dump site that would have shed light on when the dump site was in
use. This evidence included tires, mud flaps, road signs, and junked
household appliances. The final problem was that Crofton’s evidence
regarding the defendants’ involvement in the dumping was too specu-
lative. The deposition of a former employee of the defendants sup-
ported Crofton’s case, but the judge considered the employee’s
testimony unreliable because the defendants had fired him after he
was caught stealing. The judge concluded that the remaining evidence
created no more than a suspicion that the defendants dumped their
TCE waste at the site. Crofton has not pointed to any record evidence
that would fill the gaps in proof that the district judge identified.

   Not once in part II does the majority mention the clearly erroneous
standard of review, nor does it apply that standard. It is not enough
                CROFTON VENTURES v. G&H PARTNERSHIP                        21
to say, as the majority does, that a factfinder could conclude that TCE
was placed on the site while the defendants owned or operated it. This
is not the standard that governs our review. The district judge, who
heard four days of testimony and studied almost one hundred exhibits,
found that Crofton did not prove a case of active disposal. After
reviewing the evidence and giving "due regard . . . to the opportunity
of the trial court to judge of the credibility of the witnesses," I am
firmly convinced that the district judge did not commit clear error in
finding that Crofton did not prove its case. Fed. R. Civ. P. 52(a). See
also Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).

                                     III.

   This appeal at the core is not about CERCLA. It is about whether
the defendants won according to rules governing the trial of a lawsuit
and any appeal from the judgment. These rules are that a defendant
is entitled to fair notice of the plaintiff’s theory of liability at trial and
that findings of fact are reviewed on appeal for clear error. Because
the defendants won the case according to these rules, the majority’s
remand of the CERCLA claim is simply wrong. I therefore respect-
fully dissent from parts I and II of the majority opinion, which govern
the remand. I concur in part III, which affirms the judgment in favor
of the defendants on Crofton’s common law claims.